Citation Nr: 1733403	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Gina Dines Holness, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, Veteran's son



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  He died in November 2012, and his widow, the appellant, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The Veteran, the appellant, and the Veteran's son testified at a Board hearing in May 2011 before the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

In August 2011 the Board remanded the appeal, and in June 2012 it denied service connection for Parkinson's disease.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order that granted a Joint Motion to Vacate and Remand filed by counsel for both parties, and remanded the matter to the Board.  

In December 2013 the Board remanded the appeal, and in November 2014 it again denied the claim.  The appellant again appealed to the Court, and in a February 2017 Memorandum Decision, the Court vacated the Board decision and remanded the case.



FINDING OF FACT

The Veteran's Parkinson's disease was etiologically related to in-service exposure to hazardous chemicals.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its June 2012 and November 2014 decisions, the Board provided a detailed factual background of this case and discussion of the Veteran's and the appellant's contentions.  These contentions included that the Veteran developed Parkinson's disease due to his exposure to hazardous materials in service, including carbon tetrachloride (carbon tet), dichlorodiphenyltrichloroethane (DDT), trichloroethylene (TCE), and other cleaning agents/solvents.  The Board conceded that the Veteran had been exposed to industrial solvents and other hazardous materials - which may have included such agents such as TCE, DDT, and carbon tet - during the course of his duties, including cleaning and maintaining radio equipment.  VA treatment records reflect the onset of Parkinson's disease in about 2005.

In October 2011 and January 2014 opinions, a VA physician, a Chief of Administrative Medicine, opined that the Veteran's Parkinson's disease was less likely than not incurred in or caused by service, including any possible exposures to hazardous materials.  In October 2011, the physician stated that "[r]eview of the environmental causes (toxic exposures) indicates some evidence for relationship to exposure to several herbicides (paraquat, Agent Orange, etc.) but no convincing repeatable studies that indicate any possible causation by agents such as carbon tetrachloride and other such chemical compounds."  The examiner specifically discounted the notion that his Parkinson's disease was caused by in-service exposure to "carbon tetrachloride and other such chemical compounds toxic cleaning agents."  In January 2014, the physician noted that the clinical criteria for the diagnosis of Parkinson's disease is very specific and is a triad of action tremors, bradykinesia, and postural instability.  The medical records clearly detailed the onset of the Veteran's Parkinson's disease symptoms as occurring around 2005, which directly contradicted the assertion that the onset was in the 1940s.  The physician further explained that many conditions cause different tremors that are not specific to Parkinson's disease, that he had never encountered a latency of onset of the triad symptoms that had occurred over a period 60 years, and that taking that long for all three symptoms to present was "highly unlikely."  He also reiterated the explanation given in the October 2011 VA examination report, stating that, at this point in time, the only occupational exposure believed to be related to increased incidence of Parkinson's disease is Agent Orange, that this had been established by the Institute of Medicine, and that, to date, no other service-related chemical exposures had been shown to have a significant cause and effect relationship for this condition.

In June 2017, Dr. M.Z., Ph.D., a professor of neurology, psychiatry, and neurobiology, submitted an opinion in support of the appellant's claim.  Dr. M.Z. stated that that exposure to a variety of toxins, including TCE, DDT, and carbon tet, could lead to Parkinson's disease, and submitted medical journal articles in support of his assertion.  He asserted that, while it would be useful to know the period during which the Veteran's exposure took place, as well as the concentration of each toxin, in the absence of that information, it was his conclusion that it was at least as likely as not that the toxins played a significant role in his Parkinson's disease.  Dr. M.Z. further stated that Parkinson's disease begins insidiously, with the underlying neurodegeneration typically developing very gradually and, as a result, the condition is usually not diagnosed until many years after it begins; even after symptoms begin, they are often not properly diagnosed by general practitioners or even by general neurologists.  He thus concluded that, assuming the Veteran's exposure occurred the early 1940s, the diagnosis of Parkinson's disease only some years later could easily have resulted from a combination of several factors: early exposure to the toxins, advancing age, slow disease progression, and a lack of experience by the initial medical personnel who examined the Veteran and/or his medical records.

The Board finds the probative weight of the medical opinions for and against the appellant's claim in this case to be in relative equipoise.  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's Parkinson's disease was etiologically related to in-service exposure to hazardous chemicals.  Accordingly, service connection for Parkinson's disease must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


